Ostrander, J.
The plaintiff in this case is the plain-tiff in Letherer v. Insurance Co., ante, 310. The injury . to plaintiff, the foundation of this action, is the identical injury described in the opinion in that case. The provisions • of the policy set out in the opinion in that case are identical with those, in the policy sued upon in this case. The court was requested to direct a verdict for defendant. This request, for reasons set out in the opinion referred to, should have been granted.
Judgment is reversed, and no new trial will be granted.
McAlvay, Blair, Montgomery, and Hooker, JJ., ^concurred.